                                                                                                             Chris P. Reilly, Alaska Bar No. 0807047
                                                                                                         1   NICOLL BLACK & FEIG PLLC
                                                                                                             1325 Fourth Avenue, Suite 1650
                                                                                                         2   Seattle, WA 98101
                                                                                                             Tel: (206) 838-7555
                                                                                                         3   Fax: (206) 838-7515
                                                                                                             creilly@nicollblack.com
                                                                                                         4   Attorneys for Plaintiffs
                                                                                                         5

                                                                                                         6

                                                                                                         7

                                                                                                         8
                                                                                                         9                              UNITED STATES DISTRICT COURT
                                                                                                                                             DISTRICT OF ALASKA
                                                                                                        10
                                                                                                             COOK INLET SPILL PREVENTION &
                                                                                                        11   RESPONSE, INC. and CISPRI SERVICES LLC,             IN ADMIRALTY
                                                                                                        12                         Petitioners,
                                                                                                                    v.                                           NO. 3:21-cv-00194-SLG
                                                                                                        13

                                                                                                        14   FURIE OPERATING ALASKA, LLC,
                                                                                                        15                         Respondent.
                                                                                                        16

                                                                                                        17           PETITION FOR CONFIRMATION OF FINAL ARBITRATION AWARD

                                                                                                        18          Comes now the Petitioners, Cook Inlet Spill Prevention & Response, Inc. and CISPRI
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC




                                                                                                             Services LLC (collectively, “CISPRI”), by and through undersigned counsel, hereby petitions
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        19

                                                                                                        20   this Court for entry of a final judgment confirming the Final Award made by the Arbitrator in

                                                                                                        21   this matter against Respondent Furie Operating Alaska, LLC (“Furie”).

                                                                                                        22                                             Introduction

                                                                                                        23          1.     On or about January 8, 2016, Furie chartered the CISPRI-owned supply vessel

                                                                                                        24   PERSEVERANCE to deliver cargo to the Furie owned platform “Julius R” in Cook Inlet. A

                                                                                                        25

                                                                                                        26

                                                                                                             PETITION FOR CONFIRMATION OF FINAL ARBITRATION AWARD              PAGE 1 OF 4
                                                                                                             CASE NO. 3:21-cv-00194-SLG
                                                                                                             COOK INLET SPILL PREVENTON & RESPONSE V. FURIE
                                                                                                                 Case 3:21-cv-00194-SLG
                                                                                                             OPERATING   ALASKA, LLC      Document 1 Filed 08/23/21 Page 1 of 4
                                                                                                         1   true and correct copy of the stipulated contractual arrangements between CISPRI and Furie

                                                                                                         2   effective on that date is attached as Exhibit A.

                                                                                                         3          2.       During the course of operations at the platform on January 8, 2016, a CISPRI

                                                                                                         4   employee who was a crewmember on the PERSEVERANCE was seriously injured. CISPRI

                                                                                                         5   fulfilled its obligations to the crewmember and provided him maintenance and cure, among

                                                                                                         6   other benefits, while he was treated for his injuries.

                                                                                                         7          3.       On or about December 21, 2017, CISPRI settled at mediation a claim by the

                                                                                                         8   injured crewmember arising from his personal injury suffered on January 8, 2016. By

                                                                                                         9   agreement between CISPRI and the injured crewmember, the terms of the settlement were

                                                                                                        10   confidential.

                                                                                                        11          4.       On or about May 16, 2018, CISPRI demanded arbitration pursuant a Society of

                                                                                                        12   Maritime Arbitrators, Inc. (“SMA”) arbitration provision in the charter party between CISPRI

                                                                                                        13   and Furie. CISPRI sought damages in tort and contract from Furie as a result of the settlement

                                                                                                        14   paid to the injured crewmember as well as the benefits provided to the crewmember. Furie

                                                                                                        15   accepted. With the assistance of SMA, an arbitrator was appointed and the parties undertook

                                                                                                        16   preparations for arbitration.

                                                                                                        17          5.       During preparation for arbitration, Furie filed for bankruptcy in the U.S.

                                                                                                        18   Bankruptcy Court for the District of Delaware, Case No. 19-11781. The arbitration proceeding
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC

                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        19   was temporarily stayed. By Order of the Bankruptcy Court on June 11, 2020, CISPRI was

                                                                                                        20   authorized to pursue arbitration against Furie and reduce its award, if any, to judgement.

                                                                                                        21          6.       On August 9, 2021, the Arbitrator issued his Final Award, which included a

                                                                                                        22   confidential addendum. A copy of the Final Award without the confidential addendum is

                                                                                                        23   attached to the accompanying Declaration of Chris P. Reilly, dated August 23, 2021 (“Reilly

                                                                                                        24   Decl.”). The total of the award and post-award interest, running from 30 days after August 9,

                                                                                                        25   2021, are as follows:

                                                                                                        26

                                                                                                             PETITION FOR CONFIRMATION OF FINAL ARBITRATION AWARD              PAGE 2 OF 4
                                                                                                             CASE NO. 3:21-cv-00194-SLG
                                                                                                             COOK INLET SPILL PREVENTON & RESPONSE V. FURIE
                                                                                                                 Case 3:21-cv-00194-SLG
                                                                                                             OPERATING   ALASKA, LLC      Document 1 Filed 08/23/21 Page 2 of 4
                                                                                                         1

                                                                                                         2

                                                                                                         3

                                                                                                         4                                                 Parties

                                                                                                         5          7.      CISPRI is a member-owned, non-profit corporation providing oil spill planning,

                                                                                                         6   training, and response services to facilities and vessels throughout the Cook Inlet region. Cook

                                                                                                         7   Inlet Spill Prevention & Response, Inc. is an Alaska corporation authorized to conduct business

                                                                                                         8   in Alaska and with a primary place of business in Nikiski, Alaska. CISPRI Services LLC is an

                                                                                                         9   Alaska limited liability company authorized to conduct business in Alaska and with a principal

                                                                                                        10   place of business in Nikiski, Alaska.

                                                                                                        11          8.      Furie Operating Alaska LLC is a foreign limited liability company authorized to

                                                                                                        12   do business in Alaska, doing business in Alaska at all material times, and with a principal place

                                                                                                        13   of business in Houston, Texas.

                                                                                                        14                                        Jurisdiction and Venue

                                                                                                        15          9.      This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C.

                                                                                                        16   § 1332 in that there is complete diversity of citizenship between the parties and the matter in

                                                                                                        17   controversy exceeds the sum or value of $75,000, exclusive of interest and costs. The Court

                                                                                                        18   also has subject-matter jurisdiction over this matter pursuant to 28 U.S.C. § 1333 because this
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC

                           1325 FOURTH AVENUE, SUITE 1650




                                                                                                             matter is within the Court’s admiralty and maritime jurisdiction.
                            SEATTLE, WASHINGTON 98101




                                                                                                        19

                                                                                                        20          10.     Venue is proper in this judicial district pursuant to 9 U.S.C. § 9 because the

                                                                                                        21   parties agreed to submit all disputes under the charter party to arbitration in Anchorage, Alaska,

                                                                                                        22   and the arbitration between the parties, though conducted remotely using Zoom, was deemed to

                                                                                                        23   have taken place in that location. The agreement between the parties to resolve any disputes by

                                                                                                        24   arbitration is set forth in Article 24.a., which provides as follows:

                                                                                                        25

                                                                                                        26

                                                                                                             PETITION FOR CONFIRMATION OF FINAL ARBITRATION AWARD              PAGE 3 OF 4
                                                                                                             CASE NO. 3:21-cv-00194-SLG
                                                                                                             COOK INLET SPILL PREVENTON & RESPONSE V. FURIE
                                                                                                                 Case 3:21-cv-00194-SLG
                                                                                                             OPERATING   ALASKA, LLC      Document 1 Filed 08/23/21 Page 3 of 4
                                                                                                                     This Charter shall be governed by the General Maritime Law of the United
                                                                                                         1           States, excluding any conflicts of laws principles that would direct the
                                                                                                         2           substantive law of another jurisdiction to apply, and any dispute arising out of
                                                                                                                     or in connection with this Charter shall be referred to arbitration in Anchorage,
                                                                                                         3           Alaska. The arbitration proceedings shall be conducted in accordance with the
                                                                                                                     rules of the Society of Maritime Arbitrators, Inc. ("SMA") before a sole
                                                                                                         4           arbitrator to be jointly appointed by OWNER and CHARTERER. Where
                                                                                                                     agreement cannot be reached on the appointment of a sole arbitrator, the
                                                                                                         5           arbitrator shall be appointed by the President of the SMA. An award made
                                                                                                         6           pursuant to this provision may include costs, including a reasonable allowance
                                                                                                                     for attorneys' fees. The award of the sole arbitrator shall be final and binding on
                                                                                                         7           both parties and judgment may be entered upon any award made hereunder in
                                                                                                                     any Court of competent jurisdiction. Nothing in this provision shall bar parties
                                                                                                         8           from agreeing to a different venue at the arbitrators' request or upon their
                                                                                                                     mutual agreement.
                                                                                                         9
                                                                                                             The parties reached no agreement regarding a venue other than Anchorage, Alaska.
                                                                                                        10
                                                                                                                                                   First Cause of Action
                                                                                                        11
                                                                                                                     11     Petitioner repeats and re-alleges the allegations in paragraphs 1 through 10 as if
                                                                                                        12
                                                                                                             fully restated herein.
                                                                                                        13
                                                                                                                     12.    Pursuant to 9 U.S.C. § 9, CISPRI is entitled to judicial confirmation of the
                                                                                                        14
                                                                                                             Arbitrator’s Final Award.
                                                                                                        15
                                                                                                                     13.    Pursuant to 9 U.S.C. § 9, Judgment should be entered confirming the
                                                                                                        16
                                                                                                             Arbitrator’s Final Award in its entirety.
                                                                                                        17
                                                                                                                                                     Prayer for Relief
                                                                                                        18
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515




                                                                                                                     WHEREFORE, CISPRI respectfully requests judgment on its Petition as follows:
NICOLL BLACK & FEIG PLLC

                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        19
                                                                                                                     a.     Confirming the Final Arbitration Award issued by the Arbitrator in its entirety;
                                                                                                        20
                                                                                                                     b.     Any such other and further relief as this Court deems appropriate, including
                                                                                                        21
                                                                                                             awarding CISPRI its costs and attorneys’ fees incurred in this proceeding.
                                                                                                        22
                                                                                                                     DATED this 23rd day of August, 2021.
                                                                                                        23
                                                                                                                                                         NICOLL BLACK & FEIG, PLLC
                                                                                                        24
                                                                                                                                                         /s/ Chris P, Reilly
                                                                                                        25                                               Chris P. Reilly, Alaska Bar No. 0807047
                                                                                                                                                         Attorneys for Petitioners
                                                                                                        26

                                                                                                             PETITION FOR CONFIRMATION OF FINAL ARBITRATION AWARD              PAGE 4 OF 4
                                                                                                             CASE NO. 3:21-cv-00194-SLG
                                                                                                             COOK INLET SPILL PREVENTON & RESPONSE V. FURIE
                                                                                                                 Case 3:21-cv-00194-SLG
                                                                                                             OPERATING   ALASKA, LLC      Document 1 Filed 08/23/21 Page 4 of 4
